USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1188                      DANIEL G. GORTON, SR.,                      Plaintiff, Appellant,                                v.              JOHN J. CALLAHAN, ACTING COMMISSIONER,                 SOCIAL SECURITY ADMINISTRATION,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE       [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]                              Before                     Torruella, Chief Judge,                 Coffin, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                     Stanley H. Robinson on brief for appellant.     Paul M. Gagnon, United States Attorney, David L. Broderick,Assistant U.S. Attorney, and Donna C. McCarthy, Assistant RegionalCounsel, on brief for appellee.September 30, 1998                                                                                    Per Curiam.  Appellant Daniel G. Gorton appeals from    the district court's decision affirming the denial of    disability benefits by the Commissioner of Social Security.     Having carefully reviewed the court's Order, dated January 20,    1998, the issues raised in the parties' briefs, and the    administrative record, we affirm essentially for the reasons    stated in the Order.              Affirmed.  See Local Rule 27.1.